


--------------------------------------------------------------------------------

[eastmanlogo.jpg]


EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN


1. Purpose


The purpose of the Plan is to provide motivation to Employees of the Company and
its Subsidiaries to put forth maximum efforts toward the continued growth,
profitability, and success of the Company and its Subsidiaries by providing
incentives to such Employees through the ownership and performance of Common
Stock of the Company. Toward this objective, the Committee may grant stock
options, stock appreciation rights (“SARs”), Stock Awards, performance shares,
and/or other incentive awards to Employees of the Company and its Subsidiaries
on the terms and subject to the conditions set forth in the Plan.


2. Definitions


2.1  “Award” means any form of stock option, SAR, Stock Award, performance
shares, or other incentive award granted under the Plan, whether singly, in
combination, or in tandem, to a Participant by the Committee pursuant to such
terms, conditions, restrictions and/or limitations, if any, as the Committee may
establish by the Award Notice or otherwise.


2.2  “Award Notice” means a written notice from the Company to a Participant
that establishes the terms, conditions, restrictions, and/or limitations
applicable to an Award in addition to those established by the Plan and by the
Committee’s exercise of its administrative powers.


2.3  “Board” means the Board of Directors of the Company.


2.4  “Change In Control” means a change in control of the Company of a nature
that would be required to be reported (assuming such event has not been
“previously reported”) in response to Item 1(a) of a Current Report on Form 8-K,
as in effect on December 31, 2001, pursuant to Section 13 or 15(d) of the
Exchange Act; provided that, without limitation, a Change In Control shall be
deemed to have occurred at such time as (i) any “person” within the meaning of
Section 14(d) of the Exchange Act, other than the Company, a Subsidiary, or any
employee benefit plan(s) sponsored by the Company or any Subsidiary, is or has
become the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of 25% or more of the combined voting power of the
outstanding securities of the Company ordinarily having the right to vote in the
election of directors; provided, however, that the following will not constitute
a Change In Control: any acquisition by any corporation if, immediately
following such acquisition, more than 75% of the outstanding securities of the
acquiring corporation ordinarily having the right to vote in the election of
directors is beneficially owned by all or substantially all of those persons
who, immediately prior to such acquisition, were the beneficial owners of the

outstanding securities of the Company ordinarily having the right to vote in the
election of directors, or (ii) individuals who constitute the Board on January
1, 2002 (the “Incumbent Board”) have ceased for any reason to constitute at
least a majority thereof, provided that: any person becoming a director
subsequent to January 1, 2002 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least three-quarters (3/4)
of the directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) shall be, for
purposes of the Plan, considered as though such person were a member of the
Incumbent Board, (iii) upon approval by the Company’s stockholders of a
reorganization, merger or consolidation, other than one with respect to which
all or substantially all of those persons who were the beneficial owners,
immediately prior to such reorganization, merger or consolidation, of
outstanding securities of the Company ordinarily having the right to vote in the
election of directors own, immediately after such transaction, more than 75% of
the outstanding securities of the resulting corporation ordinarily having the
right to vote in the election of directors; or (iv) upon approval by the
Company’s stockholders of a complete liquidation and dissolution of the Company
or the sale or other disposition of all or substantially all of the assets of
the Company other than to a Subsidiary.


2.5  “Change In Control Price” means the highest closing price (or, if
the  shares are not traded on an exchange, the highest last sale price or
closing “asked” price) per share paid for the purchase of Common Stock in a
national securities market during the ninety (90) day period ending on the date
the Change In Control occurs.


2.6  “Change In Ownership” means a Change In Control that results directly or
indirectly in the Common Stock (or the stock of any successor to the Company
received in exchange for Common Stock) ceasing to be publicly traded in a
national securities market.


2.7  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.8  “Committee” means the Compensation and Management Development Committee of
the Board or such other committee, designated by the Board, authorized to
administer the Plan under Section 3 hereof. The Committee shall consist of not
less than two members. It is intended that the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 under the Exchange Act) and “outside directors” (within the meaning of
Code Section 162(m) and the regulations thereunder). However, the mere fact that
a Committee member shall fail to qualify under either of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan.


2.9  “Common Stock” means the $.01 par value common stock of the Company.


2.10  “Company” means Eastman Chemical Company.

2.11  “Covered Employee” means an individual defined in Code Section 162(m)(3).


2.12  “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company or if applicable, most recently
maintained, by the Company or if applicable, a Subsidiary, for the Participant,
whether or not such Participant actually receives disability benefits under such
plan or policy. If no long-term disability plan or policy was ever maintained on
behalf of Participant or if the determination of Disability relates to an
Incentive Stock Option, Disability means Permanent and Total Disability as
defined in Section 22(e)(3) of the Code. In the event of a dispute, the
determination whether a Participant has suffered a Disability will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


2.13  “Employee” means an employee of the Company or a Subsidiary.


2.14  “Exchange Act” means the Securities and Exchange Act of 1934, as amended.


2.15  “Fair Market Value” means the closing price of the shares of Common Stock
on the New York Stock Exchange on the day on which such value is to be
determined or, if no shares were traded on such day, on the next preceding day
on which shares were traded; provided, however, that if at any relevant time the
shares of Common Stock are not traded on the New York Stock Exchange, the “Fair
Market Value” shall be determined by reference to the closing price of the
shares of Common Stock on another national securities exchange, if applicable,
or if the shares are not traded on an exchange but are traded in the
over-the-counter market, by reference to the last sale price or the closing
“asked” price of the shares in the over-the-counter market as reported by the
National Association of Securities Dealers Automatic Quotation System (NASDAQ)
or other national quotation service.


2.16  “Participant” means any individual to whom an Award has been granted by
the Committee under the Plan.


2.17  “Plan” means the Eastman Chemical Company 2002 Omnibus Long-Term
Compensation Plan.


2.18  “Qualified Performance-Based Award” means (i) any stock option or SAR
granted under the Plan, or (ii) any other Award that is intended to qualify for
the Section 162(m) Exemption and is made subject to performance goals based on
Qualified Performance Measures as set forth in Section 12.


2.19  “Qualified Performance Measures” means one or more of the performance
measures listed in Section 12(b) upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

2.20  “SAR” is an Award that shall entitle the recipient to receive a payment
equal to the appreciation in value of a stated number of shares of Common Stock
from the price established in the Award to the market value of such number of
shares of Common Stock on the date of exercise.


2.21  “Section 162(m) Exemption” means the exemption from the limitation
on  deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.


2.22  “Section 16 Insider” means a Participant who is subject to the reporting
requirements of Section 16 of the Exchange Act with respect to the Company.


2.23  “Stock Award” means an Award granted pursuant to Section 10 hereof in the
form of shares of Common Stock, restricted shares of Common Stock and/or Units
of Common Stock.


2.24  “Subsidiary” means a corporation or other business entity in which the
Company directly or indirectly has an ownership interest of eighty percent (80%)
or more.


2.25  “Unit” means a bookkeeping entry used by the Company to record
and  account for the grant of the following Awards until such time as the Award
is paid, canceled, forfeited or terminated, as the case may be: Units of Common
Stock, SARs and performance shares that are expressed in terms of Units of
Common Stock.


3. Administration


The Plan shall be administered by the Committee. The Committee shall have the
authority to: (a) interpret the Plan; (b) establish such rules and regulations
as it deems necessary for the proper operation and administration of the Plan;
(c) select Employees to become Participants and receive Awards under the Plan;
(d) determine the form of an Award, whether a stock option, SAR, Stock Award,
performance share, or other incentive award established by the Committee, the
number of shares or Units subject to the Award, all the terms, conditions,
restrictions and/or limitations, if any, of an Award, including the time and
conditions of exercise or vesting, and the terms of any Award Notice; (e)
determine whether Awards should be granted singly, in combination or in tandem;
(f) grant waivers of Plan terms, conditions, restrictions and limitations; (g)
accelerate the vesting, exercise or payment of an Award or the performance
period of an Award in the event of a Participant’s termination of employment or
when such action or actions would be in the best interest of the Company; (h)
establish such other types of Awards, besides those specifically enumerated in
Section 2.1 hereof, which the Committee determines are consistent with the
Plan’s purpose; and (i) take any and all other action it deems necessary or
advisable for the proper operation or administration of the Plan. In addition,
in order to enable Employees who are foreign nationals or are employed outside
the United States or both to receive Awards under the Plan, the Committee may
adopt such amendments, procedures, regulations, subplans and the like as are
necessary or advisable, in the opinion of the Committee, to effectuate the
purposes of the Plan. Subject to Section 23, the Committee shall also have the
authority to grant Awards in replacement of Awards previously granted under the
Plan or any other executive compensation plan of the Company or a
Subsidiary.  All determinations of the Committee shall be made by a majority of
its members, and its determinations shall be final, binding and conclusive.


The Committee, in its discretion, may delegate its authority and duties under
the Plan to the Chief Executive Officer and/or to other senior officers of the
Company under such conditions and/or limitations as the Committee may establish;
provided, however, that only the Committee may select, grant, and establish the
terms of Awards to Section 16 Insiders or Covered Employees.


4. Eligibility


Any Employee is eligible to become a Participant in the Plan.


5. Shares Available


The maximum number of shares of Common Stock that shall be available for grant
of Awards under the Plan (including incentive stock options) during its term
shall not exceed 7,500,000, provided that the maximum number of shares of Common
Stock available for grant of Stock Awards or performance shares under the Plan
during its term shall not exceed 1,500,000. (Such amounts shall be subject to
adjustment as provided in Section 18.) Any shares of Common Stock related to
Awards that are settled in cash in lieu of Common Stock shall be available again
for grant under the Plan. Similarly, any shares of Common Stock related to
Awards that terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of such shares or are exchanged with the Committee’s
permission for Awards not involving Common Stock, shall be available again for
grant under the Plan. Further, any shares of Common Stock that are used by a
Participant for the full or partial payment to the Company of the purchase price
of Common Stock upon exercise of a stock option, or for withholding taxes due as
a result of such exercise, shall again be available for Awards under the Plan.
Notwithstanding any provision in the Plan to the contrary, the maximum number of
shares of Common Stock with respect to one or more options and/or SARs that may
be granted during any one calendar year under the Plan to any one Participant
shall be 300,000. The maximum fair market value of any Awards (other than
options and SARs) that may be received by a Participant (less any consideration
paid by the Participant for such Award) during any one calendar year under the
Plan shall be the equivalent value of 200,000 shares of Common Stock as of the
first business day of such calendar year. The shares of Common Stock available
for issuance under the Plan may be authorized and unissued shares or treasury
shares.

6. Effective Date; Term


The Plan shall become effective as of the date upon which it is approved by the
stockholders of the Company. No Awards shall be exercisable or payable before
the Plan
shall have become effective. Awards shall not be granted pursuant to the Plan
after May 2, 2007.


7. Participation


The Committee shall select, from time to time, Participants from those Employees
who, in the opinion of the Committee, can further the Plan’s purposes.  Once a
Participant is so selected, the Committee shall determine the type or types of
Awards to be made to the Participant and shall establish in the related Award
Notices the terms, conditions, restrictions and/or limitations, if any,
applicable to the Awards in addition to those set forth in the Plan and the
administrative rules and regulations issued by the Committee.


8. Stock Options


(a) Grants.  Awards may be granted in the form of stock options. These stock
options may be incentive stock options within the meaning of Section 422 of the
Code, other tax-qualified stock options, or non-qualified stock options (i.e.,
stock options that are not incentive or other tax-qualified stock options), or a
combination of any of the above.


(b)           Terms and Conditions of Options.  An option shall be exercisable
in whole or in such installments and at such times as may be determined by the
Committee. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an option may
be exercised. The price at which Common Stock may be purchased upon exercise of
a stock option shall be established by the Committee, but such price shall not
be less than one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date of the stock option’s grant. Each stock option shall expire
not later than ten years from its date of grant, or, in the case of stock
options granted in countries outside the U.S., not later than ten years and six
months from the date of grant, to the extent that such term complies with local
country tax, legal, or accounting requirements.


(c) Restrictions Relating to Incentive Stock Options.  Stock options issued in
the form of incentive stock options shall, in addition to being subject to all
applicable terms, conditions, restrictions and/or limitations established by the
Committee, comply with Section 422 of the Code. Accordingly, the aggregate
market value (determined at the time the option was granted) of the Common Stock
with respect to which incentive stock options are exercisable for the first time
by a Participant during any calendar year (under the Plan or any other plan of
the Company or any of its Subsidiaries) shall not exceed $100,000 (or such other
limit as may be required by the Code). Each incentive stock option shall expire
not later than ten years from its date of grant.

(d) Additional Terms and Conditions.  The Committee may, by way of the Award
Notice or otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any stock option Award, provided they are not
inconsistent with the Plan. Without limiting the generality of the foregoing,
options may provide for the automatic granting of new options at the time of
exercise.


(e) Exercise.  The Committee shall determine the methods by which the exercise
price of an option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Common Stock shall
be delivered or deemed to be delivered by Participants.


9. Stock Appreciation Rights


(a) Grants.  Awards may be granted in the form of SARs. An SAR may be granted in
tandem with all or a portion of a related stock option under the Plan (“Tandem
SARs”), or may be granted separately (“Freestanding SARs”). A Tandem SAR may be
granted either at the time of the grant of the related stock option or at any
time thereafter during the term of the stock option. In the case of SARs granted
in tandem with stock options granted prior to the grant of such SARs, the
appreciation in value is the difference between the option price of such related
stock option and the Fair Market Value of the Common Stock on the date of
exercise.


(b) Terms and Conditions of Tandem SARs.  A Tandem SAR shall be exercisable to
the extent, and only to the extent, that the related stock option is
exercisable, and the “exercise price” of such an SAR (the base from which the
value of the SAR is measured at its exercise) shall be the option price under
the related stock option. If a related stock option is exercised as to some or
all of the shares covered by the Award, the related Tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
stock option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares covered by the Award, the related stock option shall be canceled
automatically to the extent of the number of shares covered by such exercise.


(c) Terms and Conditions of Freestanding SARs.  Freestanding SARs shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. Freestanding SARs shall have a term specified by
the Committee, in no event to exceed ten years. The exercise price of a
Freestanding SAR shall also be determined by the Committee; provided, however,
that such price shall not be less than one hundred percent (100%) of the Fair
Market Value of the Common Stock on the date of the Freestanding SAR grant. The
Committee also shall determine the performance or other conditions, if any, that
must be satisfied before all or part of a Freestanding SAR may be exercised.

(d) Deemed Exercise.  The Committee may provide that an SAR shall be deemed to
be exercised at the close of business on the scheduled expiration date of such
SAR if at such time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of such SAR.


(e) Additional Terms and Conditions.  The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and/or
limitations, if any, of any SAR Award, provided they are not inconsistent with
the Plan.


10. Stock Awards


(a) Grants.  Awards may be granted in the form of Stock Awards. Stock Awards
shall be awarded in such numbers and at such times during the term of the Plan
as the Committee shall determine. Stock Awards may be actual shares of Common
Stock or the economic equivalent thereof (“Stock Award Units”).


(b) Award Restrictions.  Stock Awards shall be subject to such terms,
conditions, restrictions, and/or limitations, if any, as the Committee deems
appropriate including, without limitation, restrictions on transferability and
continued employment of the Participant. The Committee shall also determine the
performance or other conditions, if any, that must be satisfied before all or
part of the applicable restrictions lapse.


(c) Rights as Stockholder.  During the period in which any restricted shares of
Common Stock are subject to restrictions imposed pursuant to Section 10(b), the
Committee may, in its discretion, grant to the Participant to whom such
restricted shares have been awarded all or any of the rights of a stockholder
with respect to such shares, including, without limitation, the right to vote
such shares and to receive dividends.  Any dividends accruing on an Award of
restricted stock shall be paid or distributed to the Participant no later than
the 15th day of the 3rd month following the later of (i) the calendar year in
which the corresponding dividends were paid to shareholders, or (ii) the first
calendar year in which the Participant’s right to such dividends is no longer
subject to a substantial risk of forfeiture.


(d) Evidence of Award.  Any Stock Award granted under the Plan may be evidenced
in such manner as the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates.


11. Performance Shares


(a) Grants.  Awards may be granted in the form of performance shares.
Performance shares, as that term is used in the Plan, shall refer to shares of
Common Stock or Units which are expressed in terms of Common Stock.

(b) Performance Criteria.  Performance shares shall be contingent upon the
attainment during a performance period of certain performance objectives. The
length of the performance period, the performance objectives to be achieved
during the performance period, and the measure of whether and to what degree
such objectives have been attained shall be conclusively determined by the
Committee in the exercise of its absolute discretion. Performance objectives may
be revised by the Committee, at such times as it deems appropriate during the
performance period, in order to take into consideration any unforeseen events or
changes in circumstances.


(c) Additional Terms and Conditions.  The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and/or
limitations, if any, of any Award of performance shares, provided they are not
inconsistent with the Plan.


12. Performance Goals for Certain Section 162(m) Awards


(a) The provisions of the Plan are intended to ensure that all stock options and
SARs granted hereunder to any Covered Employee qualify for the Section 162(m)
Exemption.


(b) When granting any Award other than stock options or SARs, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Performance
Measures, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of a Subsidiary or a division,
region, department or function within the Company or a Subsidiary: (1) return on
capital, equity, or assets (including economic value created), (2) productivity,
(3) cost improvements, (4) cash flow, (5) sales revenue growth, (6) net income,
earnings per share, or earnings from operations, (7) quality, (8) customer
satisfaction, or (9) stock price or total stockholder return. Measurement of the
Company’s performance against the goals established by the Committee shall be
objectively determinable, and to the extent such goals are expressed in standard
accounting terms, performance shall be measured according to generally accepted
accounting principles as in existence on the date on which the performance goals
are established and without regard to any changes in such principles after such
date.


(c) Each Qualified Performance-Based Award (other than a stock option or SAR)
shall be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Performance Measures, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided that (i) the Committee may provide, either in connection
with the grant of an Award or by

amendment thereafter, that achievement of such performance goals will be waived
upon the death or Disability of the Participant, and (ii) the provisions of
Sections 25 and 26 shall apply notwithstanding this sentence.


(d) Any payment of a Qualified Performance-Based Award granted with performance
goals shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Subsection (c), no Qualified
Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Performance
Measures or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.


13. Payment of Awards


At the discretion of the Committee, payment of Awards may be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property as the Committee shall determine. In addition, payment of Awards may
include such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Common Stock, restrictions on transfer and forfeiture provisions. Further,
payment of Awards may be made in the form of a lump sum, or in installments, as
determined by the Committee.


14. Dividends and Dividend Equivalents


If an Award is granted in the form of a Stock Award, stock option, or
performance share, or in the form of any other stock-based grant, the Committee
may choose, at the time of the grant of the Award or any time thereafter up to
the time of the Award’s payment, to include as part of such Award an entitlement
to receive dividends or dividend equivalents, subject to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.  All
dividends or dividend equivalents that are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested in additional shares of
Common Stock or, in the case of dividends or dividend equivalents credited in
connection with performance shares, be credited as additional performance shares
and paid to the Participant if and when, and to the extent that, payment is made
pursuant to such Award.  Notwithstanding the foregoing, any dividends or
dividend equivalents accruing on an Award shall be paid or distributed to the
Participant no later than the 15th day of the 3rd month following the later of
(i) the calendar year in which the corresponding dividends were paid to
shareholders, or (ii) the first calendar year in which the Participant’s right
to such dividends or dividend equivalents is no longer subject to a substantial
risk of forfeiture.

15. Deferral of Awards


No Option or SAR shall provide for any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise or
disposition of the Option or SAR. At the discretion of the Committee, payment of
a Stock Award, performance share, dividend, dividend equivalent, or any portion
thereof may be deferred by a Participant until such time as the Committee may
establish. All such deferrals shall be accomplished by the delivery of a
written, irrevocable election by the Participant on a form provided by the
Company. All deferrals shall be made in accordance with administrative
guidelines established by the Committee to ensure that such deferrals comply
with all applicable requirements of Section 409A of the Code and its
regulations. Deferred payments shall be paid in a lump sum or installments, as
determined by the Committee. The Committee may also credit interest, at such
rates to be determined by the Committee, on cash payments that are deferred and
credit dividends or dividend equivalents on deferred payments denominated in the
form of Common Stock. The Committee may also, in its discretion, require
deferral of payment of any Award (other than an Option or SAR) or portion
thereof if payment of the Award would, or could in the reasonable estimation of
the Committee, result in the Participant receiving compensation in excess of the
maximum amount deductible by the Company under the Code.


16. Termination of Employment


If a Participant’s employment with the Company or a Subsidiary terminates for a
reason other than death, Disability, retirement, or any other approved reason,
all unexercised, unearned, and/or unpaid Awards, including without limitation,
Awards earned but not yet paid, all unpaid dividends and dividend equivalents,
and all interest accrued on the foregoing shall be canceled or forfeited, as the
case may be, unless the Participant’s Award Notice provides otherwise. Subject
to Section 30, the Committee shall have the authority to promulgate rules and
regulations to (i) determine what events constitute Disability, retirement or
termination for an approved reason for purposes of the Plan, and (ii) determine
the treatment of a Participant under the Plan in the event of such Participant’s
death, Disability, retirement or termination for an approved reason.


17. Nonassignability


No Awards (other than unrestricted Stock Awards) or any other payment under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer
(except by will or the laws of descent and distribution), assignment, pledge, or
encumbrance; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, (ii) does not cause any option intended to
be an incentive stock option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any state or
federal securities laws applicable to transferable Awards. During the lifetime
of the Participant no Award shall be payable to or exercisable by anyone other
than the Participant to whom it was granted, other than (a) in the case of a
permanent

Disability involving a mental incapacity or (b) in the case of an Award
transferred in accordance with the preceding sentence.


18. Changes in Capital Structure


(a)           Mandatory Adjustments.  In the event of a nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Common Stock to change (including, without limitation, any stock
dividend, stock split, spin-off, rights offering, or large nonrecurring cash
dividend), the share authorization limits under Section 5 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction.  Action by
the Committee may include: (i) adjustment of the number and kind of shares that
may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable.  Without limiting the foregoing, in the event of a
subdivision of the outstanding Common Stock (stock-split), a declaration of a
dividend payable in shares of Common Stock, or a combination or consolidation of
the outstanding Common Stock into a lesser number of shares, the shares then
subject to each Award shall, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.


(b)           Discretionary Adjustments.  Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, combination or exchange of shares, or any transaction
described in Subsection 18(a), the Committee may, in its sole discretion,
provide (i) that Awards will be settled in cash rather than Common Stock, (ii)
that Awards will become immediately vested and exercisable and will expire after
a designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Common Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, (v) that performance targets and performance periods for performance
Awards will be modified, consistent with Code Section 162(m) where applicable,
or (vi) any combination of the foregoing.  The Committee’s determination need
not be uniform and may be different for different Participants whether or not
such Participants are similarly situated.


(c)           General.  Any discretionary adjustments made pursuant to this
Section 18 shall be subject to the provisions of Section 23.  To the extent that
any adjustments made pursuant to this Section 18 cause incentive stock options
to cease to qualify as such under applicable provisions of the Code, such
options shall be deemed to be non-qualified stock options.

19. Withholding Taxes


The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of this
Plan. With respect to withholding required upon any taxable event hereunder, the
Company may elect in its discretion, and Participants may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by withholding or having the Company withhold shares of Common Stock
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which could be imposed on the transaction. All
elections by Participants shall be irrevocable, made in writing, and signed by
the Participant.


20. Noncompetition; Confidentiality


A Participant will not, without the written consent of the Company, either
during his or her employment by the Company or thereafter, disclose to anyone or
make use of any confidential information which he or she has acquired during his
or her employment relating to any of the business of the Company, except as such
disclosure or use may be required in connection with his or her work as an
employee of Company. During Participant’s employment by Company, and for a
period of two years after the termination of such employment, he or she will
not, either as principal, agent, consultant, employee or otherwise, engage in
any work or other activity in competition with the Company in the field or
fields in which he or she has worked for the Company. The agreement in this
Section applies separately in the United States and in other countries but only
to the extent that its application shall be reasonably necessary for the
protection of the Company. Unless the Award Notice specifies otherwise, a
Participant shall forfeit all rights under this Plan to any unexercised or
unpaid Awards or to the deferral of any Award, dividend, or dividend equivalent,
if, in the determination of the Committee, the Participant has violated the
Agreement set forth in this Section 20, and in that event any further payment,
deferral of payment, or other action with respect to any Award, dividend, or
dividend equivalent shall be made or taken, if at all, in the sole discretion of
the Committee. For purposes of this Section 20, “Company” shall include any
Subsidiary employing the Participant.


21. Regulatory Approvals and Listings


Notwithstanding anything contained in the Plan to the contrary, the Company
shall have no obligation to issue or deliver certificates of Common Stock
evidencing Stock Awards or any other Award resulting in the payment of Common
Stock prior to (a) the obtaining of any approval from any governmental agency
which the Company shall, in its sole discretion, determine to be necessary or
advisable, (b) the admission of such shares to listing on the stock exchange on
which the Common Stock may be listed, and (c) the completion of any registration
or other qualification of said shares under any State or

Federal law or ruling of any governmental body that the Company shall, in its
sole discretion, determine to be necessary or advisable.


22. Plan Amendment


Except as provided in Section 25 and Section 26, the Board or the Committee may,
at any time and from time to time, suspend, amend, modify, or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either (i)
materially increase the benefits accruing to Participants, (ii) materially
increase the number of shares of Common Stock issuable under the Plan, or (iii)
materially modify the requirements for eligibility, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any amendment or modification on the approval of
stockholders of the Company if such approval is necessary or deemed advisable to
(i) permit Awards made hereunder to be exempt from liability under Section 16(b)
of the Exchange Act, (ii) to comply with the listing or other requirements of a
stock exchange, or (iii) to satisfy any other tax, securities or other
applicable laws, policies or regulations.


23. Award Amendments


Except as provided in Section 25 or Section 26, the Committee may amend, modify
or terminate any outstanding Award without approval of the Participant;
provided, however:


(a) subject to the terms of the applicable Award Notice, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in (at the spread value in the case of stock options
or SARs) or otherwise settled on the date of such amendment or termination;


(b) the original term of any stock option or SAR may not be extended without the
prior approval of the stockholders of the Company;


(c) except as otherwise provided in Section 18, the exercise price of any stock
option or SAR may not be reduced, directly or indirectly, without the prior
approval of the stockholders of the Company; and


(d) no termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby.


24. Governing Law


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, except as superseded by applicable Federal law.

25. Change In Ownership


(a) Background.  Upon a Change In Ownership: (i) the terms of this Section 25
shall immediately become operative, without further action or consent by any
person or entity; (ii) all conditions, restrictions, and limitations in effect
on any unexercised, unearned, unpaid, and/or deferred Award, or any other
outstanding Award, shall immediately lapse as of the date of such event; (iii)
no other terms, conditions, restrictions and/or limitations shall be imposed
upon any Awards on or after such date, and in no circumstance shall an Award be
forfeited on or after such date; and (iv) all unexercised, unvested, unearned,
and/or unpaid Awards or any other outstanding Awards shall automatically become
one hundred percent (100%) vested immediately.


(b) Dividends and Dividend Equivalents.  Upon a Change In Ownership, all unpaid
dividends and dividend equivalents and all interest accrued thereon, if any,
shall be treated and paid under this Section 25 in the identical manner and time
as the Award with respect to which such dividends or dividend equivalents have
been credited. For example, if upon a Change In Ownership, an Award under this
Section 25 is to be paid in a prorated fashion, all unpaid dividends and
dividend equivalents with respect to such Award shall be paid according to the
same formula used to determine the amount of such prorated Award.


(c) Treatment of Performance Shares.  If a Change In Ownership occurs during the
term of one or more performance periods for which the Committee has granted
performance shares (hereinafter a “current performance period”), the term of
each such current performance period shall immediately terminate upon the
occurrence of such event. Upon a Change In Ownership, for each current
performance period and each completed performance period for which the Committee
has not on or before such date made a determination as to whether and to what
degree the performance objectives for such period have been attained
(hereinafter a “completed performance period”), it shall be assumed that the
performance objectives have been attained at a level of one hundred percent
(100%) or the equivalent thereof.


A Participant in one or more current performance periods shall be considered to
have earned and, therefore, be entitled to receive, a prorated portion of the
Awards previously granted for each such performance period. Such prorated
portion shall be determined by multiplying the number of performance shares
granted to the Participant by a fraction, the numerator of which is the total
number of whole and partial years (with each partial year being treated as a
whole year) that have elapsed since the beginning of the performance period, and
the denominator of which is the total number of years in such performance
period.


A Participant in one or more completed performance periods shall be considered
to have earned and, therefore, be entitled to receive all the performance shares
previously granted during each such performance period.

(d) Valuation of Awards.  Upon a Change In Ownership, all outstanding Units of
Common Stock, Freestanding SARs, stock options (including incentive stock
options), and performance shares (including those earned as a result of the
application of Subsection 25(c) above) and all other outstanding stock-based
Awards, shall be valued and cashed out on the basis of the Change In Control
Price.


(e) Payment of Awards.  Upon a Change In Ownership, any Participant, whether or
not still employed by the Company or a Subsidiary, shall be paid, in a single
lump sum cash payment, as soon as practicable but in no event later than 75 days
after the Change In Ownership (unless a later date is required by Section 30(b)
hereof), the value of all of such Participant’s outstanding Units of Common
Stock, Freestanding SARs, stock options (including incentive stock options), and
performance shares (including those earned as a result of Subsection 25(c)
above), and all other outstanding Awards, including those granted by the
Committee pursuant to its authority under Subsection 3(h) hereof.


For purposes of making any payment, the value of all Awards that are stock based
shall be determined by the Change In Control Price.


(f) Deferred Awards.  Upon a Change in Ownership, all Awards deferred by a
Participant under Section 15 hereof, but for which such Participant has not
received payment as of such date, shall be paid in a single lump-sum cash
payment as soon as practicable, but in no event later than 90 days after the
Change In Ownership (unless a later date is required by Section 30(b) hereof).
For purposes of making any payment, the value of all Awards that are stock based
shall be determined by the Change In Control Price.


(g) Miscellaneous.  Upon a Change In Ownership, (i) the provisions of Sections
16 and 20 (solely as such Section relates to noncompetition and not as such
Section relates to confidentiality) shall become null and void and of no further
force and effect; and (ii) no action, including, without limitation, the
amendment, suspension, or termination of the Plan, shall be taken which would
affect the rights of any Participant or the operation of the Plan with respect
to any Award to which the Participant may have become entitled hereunder on or
prior to the date of such action or as a result of such Change In Ownership.


(h) Legal Fees.  The Company shall pay all reasonable legal fees and related
expenses incurred by a Participant in seeking to obtain or enforce any payment,
benefit or right such Participant may be entitled to under the Plan after a
Change In Ownership; provided, however, the Participant shall be required to
repay any such amounts to the Company to the extent a court of competent
jurisdiction issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced in bad faith.


(i) Adjustment to Provisions.  Notwithstanding that a Change in Ownership has
occurred, the Committee may elect to deal with Awards in a manner different from
that contained in this Section 25, in which case the provisions of this Section
25 shall not apply and such alternate terms shall apply. Such Committee action
shall be effective only if it is
made by the Committee prior to the occurrence of an event that otherwise would
be or probably will lead to a Change in Ownership or after such event if made by
the Committee a majority of which is composed of directors who were members of
the Board immediately prior to the event that otherwise would be or probably
will lead to a Change in Ownership.


26. Change In Control.


(a) Background.  All Participants shall be eligible for the treatment afforded
by this Section 26 if their employment terminates within two years following a
Change In Control, unless the termination is due to (i) death, (ii) Disability,
(iii) Cause, (iv) resignation other than (A) resignation from a declined
reassignment to a job that is not reasonably equivalent in responsibility or
compensation (as defined in the Company’s termination allowance plan, if any),
or that is not in the same geographic area (as defined in the Company’s
termination allowance plan, if any), or (B) resignation within 30 days following
a reduction in base pay, or (v) retirement entitling the Participant to benefits
under his or her employer’s retirement plan.


For purposes hereof, “Cause” means (a) the continued failure by an Employee to
substantially perform such Employee’s duties of employment after warnings
identifying the lack of substantial performance are communicated to the Employee
by the employer to identify the manner in which the employer believes that the
Employee has not substantially performed such duties, or (b) the engaging by an
Employee in illegal conduct that is materially and demonstrably injurious to the
Company or a Subsidiary.


(b) Vesting and Lapse of Restrictions.  If a Participant is eligible for
treatment under this Section 26, (i) all of the conditions, restrictions, and
limitations in effect on any of such Participant’s unexercised, unearned, unpaid
and/or deferred Awards (or any other of such Participant’s outstanding Awards)
shall immediately lapse as of the date of termination of employment; (ii) no
other terms, conditions, restrictions and/or limitations shall be imposed upon
any of such Participant’s Awards on or after such date, and in no event shall
any of such Participant’s Awards be forfeited on or after such date; and (iii)
all of such Participant’s unexercised, unvested, unearned and/or unpaid Awards
(or any other of such Participant’s outstanding Awards) shall automatically
become one hundred percent (100%) vested immediately upon termination of
employment.


(c) Dividends and Dividend Equivalents.  If a Participant is eligible for
treatment under this Section 26, all of such Participant’s unpaid dividends and
dividend equivalents and all interest accrued thereon, if any, shall be paid
under this Section 26 in the identical manner and time as the Award with respect
to which such dividend or dividend equivalents have been credited. For example,
if upon a Change In Control, an Award under this Section 26 is to be paid in a
prorated fashion, all unpaid dividends and dividend equivalents with respect to
such Award shall be paid according to the same formula used to determine the
amount of such prorated Award.

(d) Treatment of Performance Shares.  If a Participant holding performance
shares is terminated under the conditions described in Subsection (a) above, the
provisions of this Subsection (d) shall determine the manner in which such
performance shares shall be paid to such Participant. For purposes of making
such payment, each current performance period, as that term is defined in
Subsection 25(c) hereof, shall be treated as terminating upon the date of the
Participant’s termination of employment, and for each such current performance
period and each completed performance period, as that term is defined in
Subsection 25(c) hereof, it shall be assumed that the performance objectives
have been attained at a level of one hundred percent (100%) or the equivalent
thereof. If the Participant is participating in one or more current performance
periods, he or she shall be considered to have earned and, therefore, be
entitled to receive that prorated portion of the Awards previously granted for
each such performance period, as determined in accordance with the formula
established in Subsection 25(c) hereof. A Participant in one or more completed
performance periods shall be considered to have earned and, therefore, be
entitled to receive all the performance shares previously granted during each
performance period.


(e) Valuation of Awards.  If a Participant is eligible for treatment under this
Section 26, such Participant’s Awards shall be valued and cashed out in
accordance with the provisions of Subsection 25(d) hereof.


(f) Payment of Awards.  If a Participant is eligible for treatment under this
Section 26, such Participant shall be paid, in a single lump-sum cash payment,
as soon as practicable but in no event later than 75 days after the date of such
Participant’s termination of employment (unless a later date is required by
Section 30(b) hereof), the value of all of such Participant’s outstanding Units
of Common Stock, Freestanding SARs, stock options (including incentive stock
options), and performance shares (including those earned as a result of
Subsection 26(d) above), and all of such Participant’s other outstanding Awards.
For purposes of making any payment, the value of all Awards that are stock based
shall be determined by the Change In Control Price.


(g) Deferred Awards.  If a Participant is eligible for treatment under this
Section 26, all of the deferred Awards for which such Participant has not
received payment as of the date of such Participant’s termination of employment
shall be paid in a single lump-sum cash payment as soon as practicable, but in
no event later than 90 days after the date of such Participant’s termination
(unless a later date is required by Section 30(b) hereof). For purposes of
making any payment, the value of all Awards that are stock based shall be
determined by the Change In Control Price.


(h) Miscellaneous.  Upon a Change In Control, (i) the provisions of Sections 16
and 20 (solely as such Section relates to noncompetition and not as such Section
relates to confidentiality) shall become null and void and of no force and
effect insofar as they apply to a Participant who has been terminated under the
conditions described in Subsection (a) above; and (ii) no action, including,
without limitation, the amendment, suspension or termination of the Plan, shall
be taken that would affect the rights of such Participant or the
operation of the Plan with respect to any Award to which the Participant may
have become entitled hereunder on or prior to the date of the Change In Control
or to which such Participant may become entitled as a result of such Change In
Control.


(i) Legal Fees.  The Company shall pay all reasonable legal fees and related
expenses incurred by a Participant in seeking to obtain or enforce any payment,
benefit or right such Participant may be entitled to under the Plan after a
Change In Control; provided, however, the Participant shall be required to repay
any such amounts to the Company to the extent a court of competent jurisdiction
issues a final and non-appealable order setting forth the Determination that the
position taken by the Participant was frivolous or advanced in bad faith.


(j) Adjustment to Provisions.  Notwithstanding that a Change In Control has
occurred, the Committee may elect to deal with Awards in a manner different from
that contained in this Section 26, in which case the provisions of this Section
26 shall not apply and such alternate terms shall apply. Such Committee action
shall be effective only if it is made by the Committee prior to the occurrence
of an event that otherwise would be or probably will lead to a Change In Control
or after such event if made by the Committee a majority of which is composed of
directors who were members of the Board immediately prior to the event
that  otherwise would be or probably will lead to a Change In Control.


27. No Right to Employment or Participation


Participation in the Plan shall not give any Participant any right to remain in
the employ of the Company or any Subsidiary. The Company or, in the case of
employment with a Subsidiary, the Subsidiary, reserves the right to terminate
the employment of any Participant at any time. Further, the adoption of the Plan
shall not be deemed to give any Employee or any other individual any right to be
selected as a Participant or to be granted an Award.


28. No Right, Title, or Interest in Company Assets


No Participant shall have any rights as a stockholder as a result of
participation in the Plan until the date of issuance of a stock certificate in
such Participant’s name, and, in the case of restricted shares of Common Stock,
such rights are granted to the Participant under Subsection 10(c) hereof. To the
extent any person acquires a right to receive payments from the Company under
the Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company.


29. Securities Laws


With respect to Section 16 Insiders, transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of the Plan or action by the
Committee fails so to comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.


30. Special Provisions related to Section 409A of the Code


(a) Notwithstanding anything in the Plan or in any Award Notice to the contrary,
to the extent that any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under the Plan or any Award Notice by reason of the
occurrence of a Change In Control, Change In Ownership, or the Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless (i) the circumstances giving rise to such Change In Control, Change In
Ownership, Disability or separation from service meet any description or
definition of “change in control event”, “disability” or “separation from
service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition), or (ii) the payment or distribution of such
amount or benefit would be exempt from the application of Section 409A of the
Code by reason of the short-term deferral exemption or otherwise.  This
provision does not prohibit the vesting of any Award.  If this provision
prevents the payment or distribution of any amount or benefit under the Plan or
any Award Notice, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award Notice
that is permissible under Section 409A.


(b) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.


(c) Notwithstanding anything in the Plan or in any Award Notice to the contrary,
if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Notice by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service (subject to exceptions specified in the final regulations under Code
Section 409A); and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service (subject to exceptions specified in the
final regulations under Code Section 409A), whereupon the accumulated amount
will be paid or distributed to the Participant and the normal payment or
distribution schedule for any remaining payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Plan.


         (d) Eligible Participants who are service providers to a Subsidiary may
be granted Options or SARs under this Plan only if the Subsidiary qualifies as
an “eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

